Citation Nr: 0613920	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-26 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
fibromyositis of the paravertebral muscles due to 
lumbarization of S1 with spina bifida occulta (back 
disability).  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1977 to May 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire that increased the evaluation 
for the veteran's service-connected back disability from 10 
percent to 20 percent disabling.  The veteran perfected a 
timely appeal of this determination to the Board.

A review of the veteran's records indicates that she is 
seeking a higher evaluation for her back disability in part 
based on symptoms of fibromyalgia.  No claim of entitlement 
to service connection for fibromyalgia, however, has yet been 
considered.  This matter is therefore referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.

Here, the Board notes that there have been significant 
changes in the pertinent rating criteria governing the 
veteran's back disability since her claim for increase was 
filed in 1999.  This includes the criteria for evaluating 
diseases and injuries of the spine were amended effective 
September 26, 2003.  See 68 Fed Reg. 51454-51458 (August 27, 
2003) (listing the new criteria under Diagnostic Codes 5235-
5243).  

Where, as here, the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies, absent congressional or 
Secretarial intent to the contrary.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  In this case, the Board notes that the 
veteran and her representative have been notified of the 
regulatory changes affecting the criteria for evaluating 
diseases and injuries of the spine that took place in 
September 2002 and September 2003.  This notice was included 
in the May 2004 Statement of the Case.

The veteran has not, however, been afforded an adequate VA 
examination subsequent to these changes in order to ensure 
that the veteran's condition has been evaluated in light of 
both the previous and the revised criteria governing her 
condition.  In this regard, the Board notes that the veteran 
reported for a VA examination dated in January 2005.  The 
examiner, however, was a man and the veteran refused to 
remove her clothing for purposes of the physical examination.  
The examiner indicated that, because of the clothing, it was 
impossible to conduct any type of physical examination, nor 
measure any BPs.  Here, the Board notes that the veteran is 
currently service-connected for PTSD due to an in-service 
sexual assault and rape, and the veteran indicated that 
because of this, she could not take off her clothes for this 
examiner.  Subsequent to the examination, in a January 2005 
statement, the veteran indicated that she would be willing to 
report for an additional examination with a female physician.   

The Board therefore concludes that the RO should make another 
attempt to have the veteran examined.  In doing so, the RO 
should schedule the veteran for an examination with a female 
physician.  The RO should also notify the veteran that her 
failure to report to the examination and reasonably cooperate 
with the physician, without good cause, may well result in a 
denial of the claim.  See 38 C.F.R. § 3.655 (2003).  

Based on the foregoing, the Board concludes that further 
development, in the form of a new VA examination, and 
adjudication of the veteran's claim under both the previous 
and revised diagnostic criteria, as amended in both September 
2002 and September 2003, is warranted.  In addition, the 
Board notes, that in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the Court held that, in adjudicating the issue of entitlement 
to a higher rating for a musculoskeletal disability, VA must 
consider application of 38 C.F.R. § 4.40 regarding functional 
loss due to pain and 38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination, or pain on movement of a joint, 
that those factors are not contemplated in the relevant 
rating criteria effective prior to September 2003, and that 
these factors can provide a basis for a higher schedular 
evaluation under the former criteria.  These factors 
therefore should again be considered when re-examining the 
veteran.

Prior to conducting a new examination, the RO must associate 
with the claims folder any outstanding records of the 
veteran's treatment for her condition.  See 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c).  In this regard, the Board 
notes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered to be 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  The 
reasoning of this case also applies to claims for increased 
rating.  In addition, in the present appeal, the appellant 
was not provided with notice of what type of information and 
evidence was needed to substantiate her increased rating 
claim, and was also not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability in this case.  Upon remand 
therefore, the veteran should be given proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to include 
notice that informs the veteran that a disability rating and 
an effective date for the award of benefits will be assigned 
if the claim is granted, and also includes an explanation as 
to the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should send the veteran and 
her representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously provided 
to VA is necessary to substantiate the 
veteran's increased rating claim.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim.  
In addition, the RO should send the 
veteran a notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim addressed in 
this remand, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO should contact the veteran 
and request that she identify all VA 
and non-VA health care providers, other 
than those already associated with the 
claims folder, that have treated her 
for her back disability since service.  
The aid of the veteran in securing 
these records, to include providing 
necessary authorizations, should be 
enlisted, as needed.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact 
should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

3.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the veteran for an 
appropriate VA examination with a female 
physician to determine the nature, 
extent, frequency and severity of the 
veteran's orthopedic and neurologic 
impairment related to her service-
connected back disability.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the 
examination report.  

The examiner should identify and express 
an opinion as to the severity of any 
orthopedic manifestations (including 
decreased range of motion and the 
presence or absence of muscle spasm, 
guarding or localized tenderness, and 
their effect upon gait and spinal 
contour) of the veteran's back 
disability.  The examiner should conduct 
all indicated tests and studies, to 
include X-rays and range of motion 
studies expressed in degrees and in 
relation to normal range of motion.  

In rendering this opinion, the examiner 
should fully describe any pain, weakened 
movement, excess fatigability, and 
incoordination present in the low back.  
To the extent possible, the examiner 
should express any functional loss in 
terms of additional degrees of limited 
motion.  The examiner should also 
specifically address whether there is 
muscle spasm on extreme forward bending; 
loss of lateral spine motion, unilateral, 
in a standing position; listing of the 
whole spine to the opposite side; 
positive Goldthwaite's sign; or abnormal 
mobility on forced motion.  And the 
examiner should express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

If possible, the examiner should state 
whether the back disability has been 
productive of any incapacitating 
episodes, which are defined as periods of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician or treatment by a physician, 
and if so, the frequency and duration of 
those episodes.  

With respect to any neurological 
impairment, the examiner should also 
identify all neurological symptoms of 
intervertebral disc syndrome, to include 
reflex changes, characteristic pain, and 
muscle spasm, and express an opinion as 
to their severity.  Any peripheral nerve 
or nerves involved, resulting from the 
service-connected back disorder should be 
identified and described.  Any functional 
impairment of the extremities due to the 
disc disease should be identified

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
      
4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review this 
claim.  The RO should take into account 
the changes to the rating criteria for 
evaluating back disabilities that became 
effective on September 23, 2002, and 
September 26, 2003.  The RO must provide 
adequate reasons and bases for its 
determinations, addressing all issues and 
concerns that were noted in this REMAND.  

5.  The veteran must be furnished a 
supplemental statement of the case and 
be given an opportunity to submit 
written or other argument in response 
thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






